EXHIBIT Amendment No. 3 to EMPLOYMENT AGREEMENT THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (“Agreement”) effective as of March 31, 2008, by and between L. Bryan Shaul (“Mr. Shaul”) and Sun Healthcare Group, Inc., a Delaware corporation (“Sun”); WHEREAS, Sun and Mr. Shaul entered into an Employment Agreement dated as of February 14, 2005, and amended such Employment Agreement effective as of October 12, 2006 and October 31, 2007 (as so amended, the “Employment Agreement”), and they desire to amend the Employment Agreement with respect to the terms and conditions of Mr.
